Citation Nr: 1549590	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  03-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to an increased rating in excess of 30 percent for a right shoulder disability.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2008, the Veteran testified during a hearing in Washington, DC before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

In December 2014, the Board remanded the above referenced claim for additional development.  As will be discussed in detail below the RO has substantially complied with the requested development, but continued to deny the benefits sought on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the case is properly returned to the Board for adjudication.

The issues of entitlement to an increased rating for a right shoulder disability and entitlement to a TDIU have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  On September 15, 2009, the Veteran submitted a Notice of Disagreement regarding the denial of service connection for a left hip condition, a right hip condition, posttraumatic stress disorder, a chin condition, and the denial to grant an increased rating for his service-connected right shoulder condition. 

2.  In a June 2015 statement, the Veteran, through his representative, requested to withdraw his appeal dated September 15, 2009. 

3.  In a response dated June 26, 2015, VA accepted the withdrawal of all pending issues for the appeal received September 15, 2009 prior to the promulgation of a decision by the Board. 

4.  The Veteran's left shoulder disability did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or incident of service.

5.  The Veteran's left shoulder disability is not due to, and has not been aggravated by, his service-connected right shoulder disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an increased rating in excess of 30 percent for a right shoulder disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to TDIU.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).

3.  A left shoulder disability was not incurred in service, may not be presumed to have been incurred therein, nor is due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Right Shoulder and TDIU

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In June 2015, the Veteran, through his representative, requested the withdrawal of his appeal dated September 15, 2009.  VA accepted the Veteran's withdrawal of all pending issues for the appeal received September 15, 2009 and issued a letter noting this acceptance to the Veteran and his representative on June 26, 2015.  The withdrawal of these issues was effective upon receipt.  38 C.F.R. § 20.204(b)(3).  

The Veteran's appeal for an increased rating for his right shoulder disability was initiated through his September 15, 2009 Notice of Disagreement.  Accordingly, this claim was withdrawn at the time that the withdrawal of his appeal dated September 15, 2009 was accepted.  As the issue of entitlement to an increased rating for a right shoulder disability was withdrawn, the Board does not have jurisdiction to review the appeal.     

The Board also notes that the issue of entitlement to TDIU arose as part and parcel of the Veteran's increased rating claim.  See Rice, 22 Vet. App. 477 (2009).  As such, the Board finds that the withdrawal of the underlying the issue of entitlement to an increased rating for a right shoulder disability also operates as a withdrawal of the inferred claim of TDIU. Id.

To the extent that the Veteran's representative has subsequently submitted argument regarding the Veteran's claims for an increased rating for a right shoulder disability and entitlement to a TDIU, the Board has referred these claims to the AOJ for appropriate action as noted above. 

Entitlement to Service Connection for a Left Shoulder Disability 

The Veteran has argued that his current left shoulder disability is due to his active service, either on a direct or as secondary to his service-connected right shoulder disability.  Unfortunately, the evidence of record does not support either of these claims and the claim must be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  A left shoulder strain is not listed as a chronic disease under 38 C.F.R. § 3.309, and therefore the provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, while arthritis is considered to be a "chronic disease," and the Veteran has been diagnosed with degenerative joint disease of the bilateral shoulders, the evidence does not indicate that such a disability was incurred in service or within one year of separation from service; therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable.      

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310. 

The Veteran entered into active duty service in January 1976.  The Veteran's service medical records indicate that the Veteran reported left shoulder pain for approximately one week in September 1977.  It was indicated that the Veteran had a history of shoulder pain and was scheduled to see an orthopedic physician later that month.  

On September 22, 1978, the Veteran was seen at the orthopedic clinic for a repeat visit regarding his right shoulder that was "dislocated again."  The Veteran was advised regarding surgery on his right shoulder.  

The Veteran underwent a physical examination on August 8, 1978.  The only defect noted was recurrent dislocations of his right shoulder.  In December 1978, prior to his discharge from service, the Veteran indicated that his condition had not changed since his most recent physical examination.  

In September 1980, the Veteran underwent a VA examination regarding his claim for service connection for his right shoulder disability.  The Veteran reported that a section of tank tread "fell on his right shoulder, dislocating the joint."  No left shoulder disability was reported by the Veteran.  Physical examination indicated the presence of a scar to the Veteran's right shoulder, but no limitations of the Veteran's left shoulder were noted by the examiner. 

In November 1986, the Veteran was seen for a consultation regarding a motor vehicle accident that the Veteran was involved in.  The evidence indicates that a truck made a right turn in front of a bus that the Veteran was driving.  The truck stuck the bus on the driver's side causing the Veteran to sustain injuries to his back, shoulder, and arm.  The diagnosis was a severe shoulder sprain and a severe sprain to his vertebral column.  A depiction of the Veteran's complaints indicates that the Veteran suffered injuries to his back, his neck, his right shoulder, and his right hand.  

During a VA examination in October 1998, it was noted that the Veteran had been primarily working as a security patrolman over the prior five years.  He indicated that he performed this position until February 10, 1998, when he was injured when he fell down an embankment.  The Veteran reported that he injured his neck and his left shoulder, and he sustained contusions over the left side of his body.  He reported that he was under the care of an orthopaedic surgeon related to these injuries and that he had a probable rotator cuff tear of the left shoulder.  The examiner diagnosed the Veteran with a possible left rotator cuff tear, non-service related.  

In January 2008, the Veteran submitted a claim for entitlement to service connection for a left shoulder condition secondary to his service-connection right shoulder condition.  During his hearing on appeal, he reported that his current left shoulder condition was due to his right shoulder condition.  He stated that he "worked with [his] left arm so much trying to compensate, [his] left arm is weaker than [his] right." 

In September 2013, the Veteran submitted an x-ray of his left shoulder, dated March 25, 2008.  He reported that he was losing his ability to use his left arm and that his condition was causing him chronic pain. 

In February 2015, the Veteran was seen for a physical medicine and rehabilitation consultation at the Long Beach VA Medical Center (VAMC).  The examiner indicated that the Veteran had degenerative joint disease of his bilateral shoulders and a trial of acupuncture was offered to the Veteran.  

In March 2015, the Veteran was seen again for a physical medicine and rehabilitation consultation at the Long Beach VAMC.  The Veteran reported increased pain in his bilateral shoulders.  The Veteran's physician opined that the Veteran's increased pain in his shoulders was due to his use of a manual wheelchair, rather than a self-propelled wheelchair. 

In April 2015, the Veteran underwent a VA examination regarding his bilateral shoulders.   The examiner diagnosed the Veteran with a current left shoulder strain.  However, the examiner opined that it was less likely than not that the Veteran's current left shoulder disability was incurred in or aggravated by his military service.  The examiner stated that none of the medical evidence in the Veteran's service treatment records indicates that any left shoulder injury caused a recurrent shoulder disability.  

The examiner also opined that it was less likely than not that the Veteran's current left shoulder disability was caused or aggravated by his service-connected right shoulder disability.  The examiner stated that none of the medical documents indicate that a left shoulder condition was developing or being aggravated due to his right shoulder condition.  Further, there was no record of the Veteran seeking treatment during the initial stages of his left shoulder condition or during any periods where his shoulder was being aggravated.   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Unfortunately, after considering the totality of the evidence, the Board finds service connection for a left shoulder disability is not warranted on a direct or secondary basis.  While the evidence indicates that the Veteran may have suffered some injury to his left shoulder during his active service, the evidence does not indicate that any recurrent disability arose or that the Veteran's current left shoulder strain is related to this in-service incident.  The Veteran's subsequent attempts to seek treatment after September 1977 all relate to his right shoulder.  At separation, the Veteran did not indicate any problems with his left shoulder, and during a VA examination within a year of his separation from service, his left shoulder also revealed normal findings.  This examination did not provide any evidence that the Veteran had degenerative joint disease since separation from service or within a year of separation from service.  

Also, the Veteran has not provided any evidence of a medical opinion linking any current left shoulder disability, including degenerative joint disease of his left shoulder or a left shoulder strain, to any incident of his active service.  The only competent medical opinion of record indicates that it is less likely than not that the Veteran's current left shoulder disability is related to his active service as the examiner could find not find any evidence to support a link between the Veteran's current disability and his active service.  Further, the medical examiner also opined that it was less likely than not that the Veteran's left shoulder condition was secondary to, or had been aggravated by, his service-connected right shoulder condition.  The examiner indicated that the Veteran's file did not provided any evidence of an incremental worsening of his left shoulder caused by his service-connected right shoulder.  While the Veteran's current physician noted increased pain in the Veteran's bilateral shoulders, he opined that this increase was due to the Veteran's use of a manual wheelchair, rather than a self-propelled wheelchair. 

While the Veteran himself has asserted that his current left shoulder disorder either began during service, or is the result of his service-connected right shoulder disability, the Veteran is not competent to offer etiological evidence related to the onset of his left shoulder disability.  A layperson is competent to report observable symptomatology which comes to him via his senses. See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007); see also Buchanan, at 1331.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's lay statements cannot be accepted as competent medical evidence with regard to this issue.  See Jandreau, 492 F.3d at 1377 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). Diagnosing and determining the cause of recurrent shoulder condition, particularly as secondary or aggravated by another shoulder condition, requires interpretation of symptoms, knowledge of orthopedic medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran in the present case. 

Based on the examination reports, treatment reports, and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a left shoulder disability.  The Veteran was not diagnosed with left shoulder disability during service, and no medical expert has provided evidence of a link between service and any current left shoulder diagnosis.  Further, the uncontroverted medical evidence offered by the April 2015 VA examiner determined that the Veteran's current left shoulder disability was not caused or aggravated by the Veteran's service-connected right shoulder condition. Thus, service connection for a left shoulder disability must be denied on a direct and secondary basis. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left shoulder disability, and the claim must be denied. The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2008 letter, which was sent prior to the August 2009 rating decision that the Veteran initially appealed.  In this letter, VA informed the Veteran how to substantiate these types of claims, and informed the Veteran of the information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  Accordingly, the duty to notify was satisfied. 

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In connection with the claim on appeal, the evidence of record includes the VA treatment records, private treatment records, hearing transcripts, statements from the Veteran and his representative, and VA examination reports.  The 2015 VA examiner obtained a history from the Veteran and recorded pertinent examination findings.  The Board notes that the VA examination reports from 1980 and 2015 are probative regarding the nature and etiology of the Veteran's current left shoulder condition.  

The Board also notes the statements made by the Veteran's representative regarding the adequacy of the April 2015 VA examination; however, the Board finds that the examination both addressed the Veteran's complaints and substantially complied with the Board's remand directives.  To the extent that the Veteran argues that the April 2015 examiner did not consider his report of injury and his complaints of pain, the examiner indicated that such reports were considered; however, the overall record did not indicate that a disability resulted from the Veteran's in-service injury or his limitations due to his service-connected right shoulder disability.  To the extent that the Board instructed the examiner to "comment on the motor vehicle accident the Veteran sustained in the 1980s and fall he sustained in 1998," the Board finds that these post-service incidents were possible intercurrent causes of a left shoulder condition and it was not necessary to specifically discuss them in order to substantially comply with the Board's remand. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).









	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for an increased rating for a right shoulder disability is dismissed.

The appeal for entitlement to a TDIU is dismissed.

Service connection for a left shoulder disability is denied.


____________________________________________
T. D. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


